DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/9/18.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/21 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 14-29 of U.S. Patent No.  10,757,710. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

1. A method comprising: transmitting, by a wireless device, a preamble via a random access channel of a first uplink bandwidth part of a cell; determining a random access radio network temporary identifier (RA-RNTI) based on: at least one configuration parameter of the first uplink bandwidth part; and at least one configuration parameter of the random access channel; monitoring a downlink control channel for a downlink control information addressed to the RA-RNTI; receiving the downlink control information indicating a radio resource of a random access response corresponding to the preamble; and receiving the random access response via the radio resource (Claim 1).

2. The method of claim 1, wherein the cell is one of: a primary cell of a plurality of cells; or a secondary cell of a plurality of cells (Claim 2).

3. The method of claim 1, wherein the at least one configuration parameter of the first uplink bandwidth part comprises at least one of: a bandwidth part index of the first uplink bandwidth part; or a bandwidth value of the first uplink bandwidth part (Claim 4).

4. The method of claim 1, wherein the transmitting the preamble is in response to receiving a first downlink control information comprising at least one of: a preamble index identifying the preamble; and a random access channel index identifying the random access channel (Claim 8).

5. The method of claim 4, wherein a second uplink bandwidth part is configured with a first bandwidth part configuration parameter and first random access channel parameters of a first random access channel (Claim 14).

6. The method of claim 1, wherein the at least one configuration parameter of the first uplink bandwidth part comprises a frequency location parameter of the first uplink bandwidth part (Claim 15).

7. The method of claim 6, wherein the frequency location parameter is a resource block starting position parameter of the first uplink bandwidth part (Claim 16).



9. The method of claim 1, wherein the transmitting the preamble is in response to initiating a contention-based random access procedure (Claim 18).

10. The method of claim 9, further comprising selecting the first uplink bandwidth part from the first uplink bandwidth part and a second uplink bandwidth part of a plurality of uplink bandwidth parts (Claim 19).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “determining a random access radio network temporary identifier (RA-RNTI) based on: at least one configuration parameter of the first uplink bandwidth part; and at least one configuration parameter of the random access channel”. It is unclear what these configuration parameters are and if they are parameters that the device creates and includes in its preamble transmission, or if it is a parameter that it receives from another devices for its own use to make the determination. It is unclear as to the meaning of the limitations. Appropriate correction is required, and the examiner will interpret the limitations as parameters that have been received from a network for the device to use.

Claims 11 and 20 recite similar limitations and are likewise rejected.
Claims 2-10 and 12-19 are dependent on claims 1 and 11 and are likewise rejected.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … determining a random access radio network temporary identifier (RA-RNTI) based on: at least one configuration parameter of the first uplink bandwidth part; and at least one configuration parameter of the random access channel; monitoring a downlink control channel for a downlink control information addressed to the RA-RNTI; receiving the downlink control information indicating a radio resource of a random access response corresponding to the preamble…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Lee et al (Pub No: 2009/0259910). Lee teaches a method for a mobile terminal performing a random access procedure. A parameter is received indicating the max number of HARQ transmissions. Further once the random access preamble is transmitted, the UE monitors the PDCCH for RA responses which are identified by the RA-RNTI. The RA-RNTI is computed based on the index of the first subframe of the specified PRACH and the index of the PRACH within that subframe of the frequency domain.  Lee does not teach determining a random access radio network temporary identifier (RA-RNTI) based on: at least one configuration parameter of the first uplink bandwidth part; and at least one configuration parameter of the random access channel; monitoring a downlink control channel for a downlink control information addressed to the RA-RNTI; receiving the downlink control information indicating a radio resource of a random access response corresponding to the preamble.

The second closest prior art of record is Blankenship (Pub No: 2018/0160448). Blankenship teaches a method for a random access procedure. A first RACH configuration is performed. Further, a determining a random access radio network temporary identifier (RA-RNTI) based on: at least one configuration parameter of the first uplink bandwidth part; and at least one configuration parameter of the random access channel; monitoring a downlink control channel for a downlink control information addressed to the RA-RNTI; receiving the downlink control information indicating a radio resource of a random access response corresponding to the preamble.
The third closest prior art of record is Park (Pub No: 2018/0102817). Park teaches a method for a random access procedure by a UA in a carrier aggregation primary and secondary cell. A random access channel resource is configured and the eNB initiates RACH transmission in response to a PDCCH order in the P cell. A response message is transmitted for an S cell preamble is transmitted through a P cell using an RA-RNTI.  Park does not teach determining a random access radio network temporary identifier (RA-RNTI) based on: at least one configuration parameter of the first uplink bandwidth part; and at least one configuration parameter of the random access channel; monitoring a downlink control channel for a downlink control information addressed to the RA-RNTI; receiving the downlink control information indicating a radio resource of a random access response corresponding to the preamble.

For these reasons, in conjunction with the other limitations of the independent claims, the claims contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al (Patent No: 9,668,280) Fig 3-4 
Agiwal et al (Pub No: 2018/0359784) Fig 1-3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469